Case 1:20-cv-03590-CRC Document 8-1 Filed 12/11/20 Page 1of1

Dated: December 9, 2020

IAN R. CONNER (D.C. Bar 979696)
Director
Bureau of Competition

DANIEL FRANCIS (D.C. Bar 1004918)
Deputy Director
Bureau of Competition

GAIL F. LEVINE (D.C. Bar 454727)
Deputy Director
Bureau of Competition

TARA KOSLOV (D.C. Bar 448147)
Deputy Director
Bureau of Competition

HEATHER JOHNSON (D.C. Bar 503465)
Senior Counsel to the Director

PATRICIA GALVAN
Assistant Director

KRISHA CERILLI (D.C. Bar 983281)
Deputy Assistant Director

53

Respectfully submitted,

DANIEL J. MATHESON (D.C. Bar 502490)
Lead Counsel

600 Pennsylvania Avenue N.W.
Washington, DC 20580

202-326-2075

dmatheson@ftc.gov

ROBERT ZUVER (D.C. Bar 987216)
MARIA DIMOSCATO (D.C. Bar 489743)
DANIEL BRADLEY

MARY CASALE (D.C. Bar 1044264)
ERIC COCHRAN (D.C. Bar 981148)
HENRY HAUSER (D.C. Bar 1614882)
BURKE KAPPLER (D.C. Bar 471936)
MITCHELL LONDON (D.C. Bar 1029408)
OWEN MASTERS (D.C. Bar 242139)
MICHAEL MIKAWA

NOEL MILLER (D.C. Bar 1026068)
DAVID OWYANG

MARK SILVIA

MICHAEL SMITH (D.C. Bar 996738)
REBECCA WEINSTEIN

SYLVIA ZHANG

Attorneys for Plaintiff
Federal Trade Commission
